Exhibit 10.14

 

ARAMARK CORPORATION

AGREEMENT RELATING TO EMPLOYMENT AND

POST-EMPLOYMENT COMPETITION

 

This Agreement is between the undersigned individual (“Employee”) and ARAMARK
CORPORATION (“ARAMARK”).

 

RECITALS

 

WHEREAS, ARAMARK is a leading provider of managed services to business and
industry, private and public institutions, and the general public, in the
following business groups: food and support services; and uniform and career
apparel;

 

WHEREAS, ARAMARK has a proprietary interest in its business and financial plans
and systems, methods of operation and other secret and confidential information,
knowledge and data (“Proprietary Information”) which includes, but is not
limited to, all confidential, proprietary or non-public information, ideas and
concepts; annual and strategic business plans; financial plans, reports and
systems including, profit and loss statements, sales, accounting forms and
procedures and other information regarding costs, pricing and the financial
condition of ARAMARK and its business segments and groups; management
development reviews, including information regarding the capabilities and
experience of ARAMARK employees; intellectual property, including patents,
inventions, discoveries, research and development, compounds, recipes, formulae,
reports, protocols, computer software and databases; information regarding
ARAMARK’s relationships with its clients, customers, and suppliers and
prospective clients, partners, customers and suppliers; policy and procedure
manuals, information regarding materials and documents in any form or medium
(including oral, written, tangible, intangible or electronic) concerning any of
the above, or any past, current or future business activities of ARAMARK that is
not publicly available; compensation, recruiting and training, and human
resource policies and procedures; and data compilations, research, reports,
structures, compounds, techniques, methods, processes, know-how;



--------------------------------------------------------------------------------

WHEREAS, all such Proprietary Information is developed at great expense to
ARAMARK and is considered by ARAMARK to be confidential trade secrets;

 

WHEREAS, ARAMARK will provide access to Employee, as a senior manager, to
ARAMARK’s Proprietary Information, directly in the course of Employee’s
employment, and indirectly through interaction with and presentations by other
ARAMARK senior managers at the Executive Leadership Institute, Executive
Leadership Council meetings, Presidents’ Council meetings and the like;

 

WHEREAS, ARAMARK will introduce Employee to ARAMARK clients, customers,
suppliers and others, and will encourage, and provide resources for, Employee to
develop personal relationships with ARAMARK’s clients, customers, suppliers and
others;

 

WHEREAS, ARAMARK will provide specialized training and skills to Employee in
connection with the performance of Employee’s duties at ARAMARK which training
involves the disclosure by ARAMARK to Employee of Proprietary Information;

 

WHEREAS, ARAMARK will be vulnerable to unfair post-employment competition by
Employee because Employee will have access to and knowledge of ARAMARK’s
Proprietary Information, will have a personal relationship with ARAMARK’s
clients, customers, suppliers and others, and will generate good will which
Employee acknowledges belongs to ARAMARK;

 

NOW, THEREFORE, in consideration of Employee’s employment with ARAMARK, the
award of non-qualified stock options under the ARAMARK 2001 Equity Incentive
Plan, the severance and other post-employment benefits provided for herein, and
for other good and valuable consideration, the receipt and sufficiency of which
are hereby

 

2



--------------------------------------------------------------------------------

acknowledged, Employee agrees to enter into this Agreement with ARAMARK as a
condition of employment pursuant to which ARAMARK will limit Employee’s right to
compete against ARAMARK during and following termination of employment on the
terms set forth in this Agreement. Intending to be legally bound, the parties
agree as follows:

 

ARTICLE 1. NON-DISCLOSURE AND NON-DISPARAGEMENT: Employee shall not, during or
after termination of employment, directly or indirectly, in any manner utilize
or disclose to any person, firm, corporation, association or other entity,
except where required by law, any Proprietary Information which is not generally
known to the public, or has not otherwise been disclosed or recognized as
standard practice in the industries in which ARAMARK is engaged. Employee shall,
during and after termination of employment, refrain from making any statements
or comments of a defamatory or disparaging nature to any third party regarding
ARAMARK, or any of ARAMARK’s officers, directors, personnel, policies or
products, other than to comply with law.

 

ARTICLE 2. NON-COMPETITION:

 

A. Subject to Article 2. B. below, Employee, during Employee’s period of
employment with ARAMARK, and for a period of one year following the voluntary or
involuntary termination of employment, shall not, without ARAMARK’s written
permission, which shall be granted or denied in ARAMARK’s sole discretion,
directly or indirectly, associate with (including, but not limited to,
association as a sole proprietor, owner, employer, partner, principal, investor,
joint venturer, shareholder, associate, employee, member, consultant, contractor
or otherwise), or acquire or maintain ownership interest in, any Business which
is competitive with that conducted by or developed for later implementation by
ARAMARK at any time during the term of Employee’s employment. For purposes of
this Agreement, “Business” shall be defined as a person, corporation,

 

3



--------------------------------------------------------------------------------

firm, LLC, partnership, joint venture or other entity. Nothing in the foregoing
shall prevent Employee from investing in a Business that is or becomes publicly
traded, if Employee’s ownership is as a passive investor of less than 1% of the
outstanding publicly traded stock of the Business.

 

B. The provision set forth in Article 2.A above, shall apply to (i) all fifty
states, and (ii) each foreign country, possession or territory in which ARAMARK
may be engaged in, or have plans to engage in, business (x) during Employee’s
period of employment, or (y) in the case of a termination of employment, as of
the effective date of such termination or at any time during the twenty-four
month period prior thereto.

 

C. Employee acknowledges that these restrictions are reasonable and necessary to
protect the business interests of ARAMARK, and that enforcement of the
provisions set forth in this Article 2 will not unnecessarily or unreasonably
impair Employee’s ability to obtain other employment following the termination
(voluntary or involuntary) of Employee’s employment with ARAMARK. Further,
Employee acknowledges that the provisions set forth in this Article 2 shall
apply if Employee’s employment is involuntarily terminated by ARAMARK for Cause;
as a result of the elimination of employee’s position; for performance-related
issues; or for any other reason or no reason at all.

 

ARTICLE 3. NON-SOLICITATION: During the period of Employee’s employment with
ARAMARK and for a period of two years following the termination of Employee’s
employment, regardless of the reason for termination, Employee shall not,
directly or indirectly: (i) induce or encourage any employee of ARAMARK to leave
the employ of ARAMARK, (ii) hire any individual who was an employee of ARAMARK
as of the date of Employee’s termination of employment or within a six month
period prior to such date, or (iii) induce or encourage any customer, client,
supplier or other business relation of ARAMARK to cease or reduce doing business
with ARAMARK or in any way interfere with the relationship between any such
customer, client, supplier or other business relation and ARAMARK.

 

4



--------------------------------------------------------------------------------

ARTICLE 4. DISCOVERIES AND WORKS: Employee hereby irrevocably assigns,
transfers, and conveys to ARAMARK to the maximum extent permitted by applicable
law Employee’s right, title and interest now or hereinafter acquired, in and to
all Discoveries and Works (as defined below) created, invented, designed,
developed, improved or contributed to by Employee, either alone or jointly with
others, while employed by ARAMARK and within the scope of Employee’s employment
and/or with the use of ARAMARK’s resources. The terms “Discoveries and Works”
include all works of authorship, inventions, intellectual property, materials,
documents, or other work product (including, without limitation, Proprietary
Information, patents and patent applications, patentable inventions, research,
reports, software, code, databases, systems, applications, presentations,
textual works, graphics and audiovisual materials). Employee shall have the
burden of proving that any materials or works created, invented, designed,
developed, contributed to or improved by Employee that are implicated by or
relevant to employment by ARAMARK are not implicated by this provision. Employee
agrees to (i) keep accurate records and promptly notify, make full disclosure
to, and execute and deliver any documents and to take any further actions
requested by ARAMARK to assist it in validating, effectuating, maintaining,
protecting, enforcing, perfecting, recording, patenting or registering any of
its rights hereunder, and (ii) renounce any and all claims, including, without
limitation, claims of ownership and royalty, with respect to all Discoveries and
Works and all other property owned or licensed by ARAMARK. Any Discoveries and
Works that, within six months after the termination of Employee’s employment
with ARAMARK, are made, disclosed, reduced to a tangible or written form or
description, or are reduced to practice by Employee and which pertain to the
business carried on or products or services being sold or developed by ARAMARK
at the

 

5



--------------------------------------------------------------------------------

time of such termination shall, as between Employee and ARAMARK, be presumed to
have been made during such employment with ARAMARK. Employee acknowledges that,
to the fullest extent permitted by law, all Discoveries and Works shall be
deemed “works made for hire” under the Copyright Act of 1976, as amended, 17
U.S.C Section 101. Employee hereby grants ARAMARK a perpetual, nonexclusive,
royalty-free, worldwide, assignable, sublicensable license under all rights and
intellectual property rights (including patent, industrial property, copyright,
trademark, trade secret, unfair competition and related laws) in any Works and
Discoveries, for all purposes in connection with ARAMARK’s current and future
business, that Employee has created, invented, designed, developed, improved or
contributed to prior to Employee’s employment with ARAMARK that are relevant to
or implicated by such employment (“Prior Works”). Any Prior Works are disclosed
by Employee in Schedule 1.

 

ARTICLE 5. REMEDIES: Employee acknowledges that in the event of any violation by
Employee of the provisions set forth in Articles 1, 2, 3 or 4 above, ARAMARK
will sustain serious, irreparable and substantial harm to its business, the
extent of which will be difficult to determine and impossible to fully remedy by
an action at law for money damages. Accordingly, Employee agrees that, in the
event of such violation or threatened violation by Employee, ARAMARK shall be
entitled to an injunction before trial before any court of competent
jurisdiction as a matter of course upon the posting of not more than a nominal
bond, in addition to all such other legal and equitable remedies as may be
available to ARAMARK. If ARAMARK is required to enforce the provisions set forth
in Articles 2 and 3 above by seeking an injunction, Employee agrees that the
relevant time periods set forth in Articles 2 and 3 shall commence with the
entry of the injunction. Employee further agrees that, in the event any of the
provisions of this Agreement are determined by a court of competent jurisdiction
to be invalid, illegal, or for any reason unenforceable as written, such court
shall substitute a valid provision which most closely approximates the intent
and purpose of the invalid provision and which would be enforceable to the
maximum extent permitted by law.

 

6



--------------------------------------------------------------------------------

ARTICLE 6. POST-EMPLOYMENT BENEFITS:

 

A. If Employee’s employment is terminated by ARAMARK for any reason other than
Cause, and Employee executes and does not revoke a Release and Waiver of Claims
in a form acceptable to ARAMARK, Employee shall be entitled to the following
post-employment benefits:

 

  1. Severance Pay: Employee shall receive severance payments equivalent to
Employee’s weekly base salary as of the effective date of termination for the
number of weeks set forth on the following schedule:

 

Years of ARAMARK

Continuous Service

Completed from Last Hire Date

--------------------------------------------------------------------------------

 

Weeks of Severance Pay

--------------------------------------------------------------------------------

Less than 2

  26

2

  32

3

  39

4

  45

5 or More

  52

 

Severance payments shall commence with the Employee’s effective date of
termination and shall be made in accordance with ARAMARK’s normal payroll cycle.
The period during which Employee receives severance payments shall be referred
to as the “Severance Pay Period.”

 

7



--------------------------------------------------------------------------------

2. Other Post-Employment Benefits

 

  (a) Basic Group medical and life insurance coverages shall continue under then
prevailing terms during the Severance Pay Period; provided, however, that if
Employee becomes employed by a new employer during that period, continuing
coverage from ARAMARK will become secondary to any coverage afforded by the new
employer. Employee’s share of the premiums will be deducted from Employee’s
severance payments. Basic Group medical coverage provided during such period
shall be applied against ARAMARK’s obligation to continue group medical coverage
under the Consolidated Omnibus Budget Reconciliation Act of 1985 (“COBRA”). Upon
termination of basic group medical and life coverages, Employee may convert such
coverages to individual policies to the extent allowable under the terms of the
plans providing such coverages.

 

  (b) Employee’s leased vehicle shall be made available to Employee through the
Severance Pay Period at which time Employee has the option to either purchase
the vehicle in accordance with the Executive Leadership Council policy then in
effect or return it to ARAMARK.

 

  (c) Employee’s eligibility to participate in all other benefit and
compensation plans, including, but not limited to the Management Incentive
Bonus, Long Term Disability, Stock Unit Retirement, Deferred Compensation and
any stock option or ownership plans, shall terminate as of the effective date of
Employee’s termination unless provided otherwise under the terms of a particular
plan, provided, however, that participation in plans and programs made available
solely to Executive Leadership Council

 

8



--------------------------------------------------------------------------------

members, including, but not limited to the Executive Leadership Council Medical
Plan, shall cease as of the effective date of termination or the date Employee’s
Executive Leadership Council membership ceases, whichever occurs first.
Employee, however, shall have certain rights to continue the Executive
Leadership Council Medical Plan under COBRA.

 

B. Termination for “Cause” shall be defined as termination of employment due to:
(i) conviction of or entry of a plea of guilty or nolo contendere to a felony
(or any similar crime for purposes of laws outside the United States), (ii)
fraud or dishonesty, (iii) willful failure to perform assigned duties, (iv)
willful violation of ARAMARK’s Business Conduct Policy, or (v) intentionally
working against the best interests of ARAMARK.

 

C. If Employee is terminated by ARAMARK for reasons other than Cause, Employee
will receive the severance payments and other post-employment benefits during
the Severance Pay Period even if Employee commences other employment during such
period provided such employment does not violate the terms of Article 2.

 

D. In addition to the remedies set forth in Article 5, ARAMARK reserves the
right to terminate all severance payments and other post-employment benefits if
Employee violates the covenants set forth in Articles 1, 2, 3 or 4 above.

 

E. Employee’s receipt of severance and other post-employment benefits under this
Agreement is contingent on (i) Employee’s execution of a Release and Waiver of
Claims in a form reasonably acceptable to ARAMARK, except that such release and
waiver shall not include any claims by Employee to enforce Employee’s rights
under, or with respect to, this Agreement or any ARAMARK benefit plan pursuant
to its terms, and (ii) the non- revocation of the release and waiver by
Employee.

 

9



--------------------------------------------------------------------------------

ARTICLE 7. TERM OF EMPLOYMENT: Employee acknowledges that ARAMARK has the right
to terminate Employee’s employment at any time for any reason whatsoever,
provided, however, that any termination by ARAMARK for reasons other than Cause
shall result in the severance and the post-employment benefits described in
Article 6 above, to become due in accordance with the terms of this Agreement
subject to the conditions set forth in this Agreement. Employee further
acknowledges that the severance payments made and other benefits provided by
ARAMARK are in full satisfaction of any obligations ARAMARK may have resulting
from ARAMARK’s exercise of its right to terminate Employee’s employment,
including any obligation under general severance plans or policies, and except
for those obligations which are intended to survive termination such as the
payments to be made pursuant to retirement plans, deferred compensation plans
and conversion of insurance.

 

ARTICLE 8. MISCELLANEOUS:

 

A. As used throughout this Agreement, ARAMARK includes ARAMARK Corporation and
its subsidiaries and affiliates or any corporation, joint venture, or other
entity in which ARAMARK Corporation or its subsidiaries or affiliates has an
equity interest in excess of ten percent (10%).

 

B. This Agreement shall supersede and substitute for any previous
post-employment or severance agreement between Employee and ARAMARK.

 

C. If Employee’s employment with ARAMARK terminates solely by reason of a
transfer of stock or assets of, or a merger or other disposition of, a
subsidiary of ARAMARK (whether direct or indirect), such termination shall not
be deemed a termination of employment by ARAMARK for purposes of this Agreement,
provided that ARAMARK requires the subsequent employer, by agreement, to
expressly assume and agree to perform this Agreement in the same manner and to
the same extent that ARAMARK would be required to perform it if no such
transaction had taken place.

 

10



--------------------------------------------------------------------------------

D. Employee shall not be required to mitigate damages or the amount of any
payment provided for under this Agreement by seeking other employment or
otherwise.

 

E. In the event any one or more of the provisions of this Agreement shall be or
become invalid, illegal or unenforceable in any respect, the validity, legality
and enforceability of the remaining provisions of this Agreement shall not be
affected thereby.

 

F. The terms of this Agreement shall be governed by the laws of the Commonwealth
of Pennsylvania, without regard to conflicts of laws principles thereof. For
purposes of any action or proceeding, Employee irrevocably submits to the
non-exclusive jurisdiction of the courts of Pennsylvania and the courts of the
United Stales of America located in Pennsylvania for the purpose of any judicial
proceeding arising out of or relating to this Agreement, and acknowledges that
the designated fora have a reasonable relation to the Agreement and to the
parties’ relationship with one another. Notwithstanding the provisions of this
Article 8.F, ARAMARK may, in its discretion, bring an action or special
proceeding in any court of competent jurisdiction for the purpose of seeking
temporary or preliminary relief pending resolution of a dispute.

 

G. Employee expressly consents to the application of Article 8.F to any judicial
action or proceeding arising out of or relating to this Agreement. ARAMARK shall
have the right to serve legal process upon Employee in any manner permitted by
law. In addition, Employee irrevocably appoints the General Counsel of ARAMARK
Corporation (or any successor) as Employee’s agent for service of legal process
in connection with any such action or proceeding and Employee agrees that
service of legal process upon such agent, who shall promptly advise Employee of
any such service of legal process at the address of Employee then in the records
of ARAMARK, shall be deemed in every respect effective service of legal process
upon Employee in any such action or proceeding.

 

11



--------------------------------------------------------------------------------

H. Employee hereby waives, to the fullest extent permitted by applicable law,
any objection that Employee now or hereafter may have to personal jurisdiction
or to the laying of venue of any action or proceeding brought in any court
referenced in Article 8.F and hereby agrees not to plead or claim the same.

 

I. Notwithstanding any other provision of this Agreement, ARAMARK may, to the
extent required by law, withhold applicable federal, state and local income and
other taxes from any payments due to Employee hereunder.

 

J. Employee and ARAMARK acknowledge that for purposes of Article 6, Employee’s
last hire date with ARAMARK is 11/10/03.

 

K. This Agreement shall be binding upon, inure to the benefit of and be
enforceable by the Company and Employee, and their respective heirs, legal
representatives, successors and assigns. Employee acknowledges and agrees that
this Agreement, including its provisions on post-employment restrictions, is
specifically assignable by ARAMARK. Employee hereby consents to such future
assignment and agrees not to challenge the validity of such future assignment.

 

IN WITNESS WHEREOF, and intending to be legally bound, the parties hereto have
caused this Agreement to be signed.

 

Date:   11/12/03   ARAMARK CORPORATION         By:  

/s/ Brian G. Mulvaney

--------------------------------------------------------------------------------

            Brian G. Mulvaney         By:  

/s/ Christopher Holland

--------------------------------------------------------------------------------

            Christopher Holland

 

12



--------------------------------------------------------------------------------

Schedule I

 

Prior Works*

 

--------------------------------------------------------------------------------

* If no Prior Works are listed, Employee certifies that there are none.

 

13